DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed limitations must be shown or the feature(s) canceled from the claim(s):
in claims 1 and 11, claim limitation reciting “a plurality of inorganic layers each interlaced therein with an organic material structure, and a second substrate interlaced therein with an organic material structure” needs to be shown;
in claims 2 and 12, claim limitation reciting “a first inorganic layer interlaced therein with a first organic material structure, a second inorganic layer interlaced therein with a second organic material structure and a third organic material structure, and a second substrate interlaced therein with a third organic material structure, wherein an upper half and lower half of the third organic material 
in claims 8 and 16, claim limitation reciting “the organic material structure has a grid-like structure” needs to be shown;
in claim 19, claim limitation reciting “a plurality of inorganic layers each interlaced therein with an organic material structure, and a second substrate interlaced therein with an organic material structure, … , wherein the composite substrate comprises, from bottom to top, a first substrate, a barrier layer, a first inorganic layer interlaced therein with a first organic material structure, a second inorganic layer interlaced therein with a second organic material structure and a third organic material structure, and a second substrate interlaced therein with a third organic material structure, wherein an upper half and lower half of the third organic material structure each are interlaced in the second substrate and the second inorganic layer, respectively” needs to be shown.
In claim 20, claim limitation reciting “the first organic material structure, the second organic material structure, and the third organic material structure each have a grid-like structure” needs to be shown.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite “an organic material structure’ in both lines 3 and 4. Therefore, the claim scope is not clear. Claims 2-10 are rejected as they depend upon 
Claims 2 and 12 recite “a third organic material structure’ in both lines 4 and 5. Therefore, the claim scope is not clear. For the purpose of examination, “a third organic material structure” in line 5 of claims 2 and 12 is interpreted as the third organic material structure.
Claim 6 and 14-15 recites in line 1 and claim 7 recites in line 2 the limitation "the inorganic layer".  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the inorganic layer” is interpreted as “one of the plurality of inorganic layers.”
Claim 19 recites “an organic material structure’ in both lines 3 and 4; and “a third organic material structure’ in both lines 14 and 15. Therefore, the claim scope is not clear.  claim 20 is rejected as it depends upon claim 19. For the purpose of examination, “an organic material structure” in line 4 is interpreted as the organic material structure; and “a third organic material structure” in line 15 is interpreted as the third organic material structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-9, 11-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US PG-Pub No.: 2019/0115407 A1, hereinafter, “Cho”) in view of Silvernail (US PG-Pub No.: 2003/0117066 A1, hereinafter, “Silvernail”) and Gong et al. (US PG-Pub No.: 2018/0309088 A1, hereinafter, “Gong”).
Regarding claim 1, Cho discloses an organic light-emitting diode (OLED) display panel (DP, FIG. 3B) comprising:
a composite substrate (BL+BRL, FIG. 3B) comprising a first substrate (BL, FIG. 3B), a barrier layer (BRL, FIG. 3B),
a buffer layer (BFL, FIG. 3B) disposed on the composite substrate (BL+BRL, FIG. 3B);
a thin film transistor layer (10-60 comprising T1, FIG. 3B) disposed on the buffer layer (BFL, FIG. 3B);
an OLED device layer (OLED, FIG. 3B) disposed on the thin film transistor layer (10-60 comprising T1, FIG. 3B); and

Cho is silent regarding the composite substrate comprising a plurality of inorganic layers each interlaced therein with an organic material structure, and a second substrate interlaced therein with an organic material structure.
Silvernail, however, discloses an OLED display panel (see Silvernail, FIG. 1), comprising a multilayer barrier layer (121a-c +122a-c, FIG. 1) comprising a barrier layer (121a+122a, FIG. 1), a plurality of inorganic layers (122b-c, FIG. 1 and ¶¶ [0030] and [0034]), an organic material structure (121b-d, FIG. 1 and ¶¶ [0030] and [0033]; ¶ [0030] discloses max 10 organic layers), and a second substrate (122d, ¶ [0030] discloses max 10 inorganic layers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Cho’s barrier layer comprising a multilayer barrier layer comprising a barrier layer, a plurality of inorganic layers, an organic material structure, and a second substrate, as taught by Silvernail, in order to better protect the display panel from exterior contamination (Silvernail, ¶¶ [0004] and [0005]).
Cho in view of Silvernail is silent regarding that the plurality of inorganic layers each interlaced therein with an organic material structure, and a second substrate interlaced therein with an organic material structure.
However, Gong discloses an OLED display panel (see Gong, FIGs. 2a and 2c, with FIG. 2c being a top view), comprising a multilayer barrier layer (300+301+400+401+500, FIG. 2a) comprising a plurality of inorganic layers (300+400, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the plurality of inorganic layers of Cho in view of Silvernail each interlaced therein with an organic material structure, and a second substrate interlaced therein with the organic material structure, as taught by Gong, in order to increase bending performance (Gong, ¶ [0023]).
Note: for the purpose of examination, “an organic material structure” in line 4 is interpreted as the organic material structure.

Regarding claim 2, Cho in view of Silvernail and Gong discloses the OLED display panel according to claim 1, wherein the composite substrate (BL+BRL) comprises, from bottom to top, a first substrate (Cho’s BL), a barrier layer (Silvernail’s 121a+122a), a first inorganic layer (Gong’s 300) interlaced therein with a first organic material structure (Gong’s 301), a second inorganic layer (Gong’s 400+repeat of Gong’s 300 as repeat of Silvernail’s 122) interlaced therein with a second organic material structure (Gong’s 401) and a third organic material structure (repeat of Gong’s 301+401), and a second substrate (repeat of Gong’s 500) interlaced therein with a third organic material structure (repeat of Gong’s 301+401), wherein an upper half and lower half of the third organic material structure (repeat of Gong’s 301+401) each are interlaced in the second substrate (repeat of Gong’s 500) and the second inorganic see statement above regarding claim 1 for the combination of Cho, Silvernail, and Gong).
Note: for the purpose of examination, “a third organic material structure” in line 5 is interpreted as the third organic material structure.

Regarding claim 3, Cho in view of Silvernail and Gong discloses the OLED display panel according to claim 1, wherein the first substrate (Cho’s BL) and the second substrate (Gong’s 500) are composed of polyimide (Cho, ¶ [0041] and Gong, ¶¶ [0057] and [0033]).

Regarding claim 4, Cho in view of Silvernail and Gong discloses the OLED display panel according to claim 1, wherein the barrier layer (Cho’s BRL or Silvernail’s 121a+122a) is composed of silicon dioxide (Cho, ¶ [0044] or Silvernail, ¶ [0034]).

Regarding claim 6, Cho in view of Silvernail and Gong discloses the OLED display panel according to claim 1, wherein the inorganic layer (Silvernail’s 122 or Gong’s 400) is composed of silicon nitride (Silvernail, ¶ [0034] and Gong, ¶ [0043]).
Note: for the purpose of examination, “the inorganic layer” is interpreted as “one of the plurality of inorganic layers.”

Regarding claim 7, Cho in view of Silvernail and Gong discloses the organic light-emitting diode display panel according to claim 1, wherein the inorganic layer (Silvernail’s 122) is formed by chemical vapor deposition (Silvernail, ¶ [0034]).
Note: for the purpose of examination, “the inorganic layer” is interpreted as “one of the plurality of inorganic layers.”

Regarding claim 8, Cho in view of Silvernail and Gong discloses the OLED display panel according to claim 1, wherein the organic material structure (Gong’s 301+401) has a grid-like structure (Gong, FIG. 2c).

Regarding claim 9, Cho in view of Silvernail and Gong discloses the OLED display panel according to claim 8, wherein the grid-like structure (Gong’s FIG. 2c) is formed by photolithography (¶ [0070]; even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. See MPEP § 2113(I)).

Regarding claim 11, Cho discloses an organic light-emitting diode (OLED) display panel (DP, FIG. 3B) comprising:
a composite substrate (BL+BRL, FIG. 3B) comprising a first substrate (BL, FIG. 3B), a barrier layer (BRL, FIG. 3B), wherein the first substrate (BL) is composed of polyimide (¶ [0041]), and the barrier layer (BRL) is composed of silicon dioxide (¶ [0044]),
a buffer layer (BFL, FIG. 3B) disposed on the composite substrate (BL+BRL, FIG. 3B);
a thin film transistor layer (10-60 comprising T1, FIG. 3B) disposed on the buffer layer (BFL, FIG. 3B);

an encapsulation layer (TFE, FIG. 3B) disposed on the OLED device layer (OLED, FIG. 3B).
Cho is silent regarding the composite substrate comprising a plurality of inorganic layers each interlaced therein with an organic material structure, and a second substrate interlaced therein with an organic material structure, wherein the second substrate is composed of polyimide.
Silvernail, however, discloses an OLED display panel (see Silvernail, FIG. 1), comprising a multilayer barrier layer (121a-c +122a-c, FIG. 1) comprising a barrier layer (121a+122a, FIG. 1), a plurality of inorganic layers (122b-c, FIG. 1 and ¶¶ [0030] and [0034]), an organic material structure (121b-d, FIG. 1 and ¶¶ [0030] and [0033]; ¶ [0030] discloses max 10 organic layers), and a second substrate (121e, ¶ [0030] discloses max 10 inorganic layers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Cho’s barrier layer comprising a multilayer barrier layer comprising a barrier layer, a plurality of inorganic layers, an organic material structure, and a second substrate, as taught by Silvernail, in order to better protect the display panel from exterior contamination (Silvernail, ¶¶ [0004] and [0005]).
Cho in view of Silvernail is silent regarding that the plurality of inorganic layers each interlaced therein with an organic material structure, and a second substrate 
However, Gong discloses an OLED display panel (see Gong, FIGs. 2a and 2c, with FIG. 2c being a top view), comprising a multilayer barrier layer (300+301+400+401+500, FIG. 2a) comprising a plurality of inorganic layers (300+400, ¶¶ [0025] and [0042]) each interlaced therein with an organic material structure (301+401, FIG. 2a and ¶¶¶ [0025], [0042], and [0057]), and a second substrate (500) interlaced therein with an organic material structure (301+401), wherein the second substrate is composed of polyimide (¶¶ [0057] and [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the plurality of inorganic layers of Cho in view of Silvernail each interlaced therein with an organic material structure, and a second substrate interlaced therein with the organic material structure, wherein the second substrate is composed of polyimide, as taught by Gong, in order to increase bending performance (Gong, ¶ [0023]).
Note: for the purpose of examination, “an organic material structure” in line 4 is interpreted as the organic material structure.

Regarding claim 12, Cho in view of Silvernail and Gong discloses the OLED display panel according to claim 11, wherein the composite substrate (BL+BRL) comprises, from bottom to top, a first substrate (Cho’s BL), a barrier layer (Silvernail’s 121a+122a), a first inorganic layer (Gong’s 300) interlaced therein with a first organic material structure (Gong’s 301), a second inorganic layer (Gong’s 400+repeat of Gong’s see statement above regarding claim 1 for the combination of Cho, Silvernail, and Gong).
Note: for the purpose of examination, “a third organic material structure” in line 5 is interpreted as the third organic material structure.

Regarding claim 14, Cho in view of Silvernail and Gong discloses the OLED display panel according to claim 11, wherein the inorganic layer (Silvernail’s 122 or Gong’s 400) is composed of silicon nitride (Silvernail, ¶ [0034] and Gong, ¶ [0043]).
Note: for the purpose of examination, “the inorganic layer” is interpreted as “one of the plurality of inorganic layers.”

Regarding claim 15, Cho in view of Silvernail and Gong discloses the organic light-emitting diode display panel according to claim 11, wherein the inorganic layer (Silvernail’s 122) is formed by chemical vapor deposition (Silvernail, ¶ [0034]).
Note: for the purpose of examination, “the inorganic layer” is interpreted as “one of the plurality of inorganic layers.”

claim 16, Cho in view of Silvernail and Gong discloses the OLED display panel according to claim 11, wherein the organic material structure (Gong’s 301+401) has a grid-like structure (Gong, FIG. 2c).

Regarding claim 17, Cho in view of Silvernail and Gong discloses the OLED display panel according to claim 16, wherein the grid-like structure (Gong’s FIG. 2c) is formed by photolithography (¶ [0070]; even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. See MPEP § 2113(I)).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US PG-Pub No.: 2019/0115407 A1, hereinafter, “Cho”) in view of Silvernail (US PG-Pub No.: 2003/0117066 A1, hereinafter, “Silvernail”) and Gong et al. (US PG-Pub No.: 2018/0309088 A1, hereinafter, “Gong”), as applied to claims 4 and 11 above, and further in view of Okabe et al. (US PG-Pub No.: 2020/0035768 A1, hereinafter, “Okabe”).
Regarding claim 5, Cho in view of Silvernail and Gong discloses the OLED display panel according to claim 4.
Cho in view of Silvernail and Gong is silent regarding that the barrier layer has a thickness of 0.2-1 µm.
Okabe, however, discloses an OLED display panel (see Okabe, FIG. 2), comprising a barrier layer (3, FIG. 2) with a thickness of 0.05-1.5 µm.
prima facie case of obviousness exists. See MPEP § 2144.05(I).

Regarding claim 13, Cho in view of Silvernail and Gong discloses the OLED display panel according to claim 11.
Cho in view of Silvernail and Gong is silent regarding that the barrier layer has a thickness of 0.2-1 µm.
Okabe, however, discloses an OLED display panel (see Okabe, FIG. 2), comprising a barrier layer (3, FIG. 2) with a thickness of 0.05-1.5 µm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Cho’s barrier layer with a thickness of 0.05-1.5 µm, as taught by Okabe, in order to provide a good protection against contamination and also not be too rigid. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the barrier layer of Cho in view of Silvernail, Gong, and Okabe with a thickness of 0.2-1 µm, since where the claimed ranges lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See.
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US PG-Pub No.: 2019/0115407 A1, hereinafter, “Cho”) in view of Silvernail (US PG-Pub No.: 2003/0117066 A1, hereinafter, “Silvernail”) and Gong et al. (US PG-Pub No.: 2018/0309088 A1, hereinafter, “Gong”), as applied to claims 1 and 11 above, and further in view of KI et al. (US PG-Pub No.: 2017/0196101 A1, hereinafter, “KI”).
Regarding claim 10, Cho in view of Silvernail and Gong discloses the OLED display panel according to claim 1.
Cho in view of Silvernail and Gong is silent regarding that the thin film transistor layer (Cho’s 10-60 comprising T1) is composed of indium tin oxide.
However, Cho’s 10-60 comprises a lower part of a pixel electrode (AE, FIG. 3B), and KI discloses an OLED display panel (see KI, FIG. 6), comprising a pixel electrode (276, FIG. 6) composed of indium tin oxide (ITO, ¶ [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Cho’s pixel electrode with ITO, as taught by KI, since the selection of a known material (ITO) based on its suitability for its intended use (to form a pixel electrode) supports a prima facie obviousness determination. See MPEP § 2144.07.

Regarding claim 18, Cho in view of Silvernail and Gong discloses the OLED display panel according to claim 11.
Cho in view of Silvernail and Gong is silent regarding that the thin film transistor layer (Cho’s 10-60 comprising T1) is composed of indium tin oxide.
see KI, FIG. 6), comprising a pixel electrode (276, FIG. 6) composed of indium tin oxide (ITO, ¶ [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Cho’s pixel electrode with ITO, as taught by KI, since the selection of a known material (ITO) based on its suitability for its intended use (to form a pixel electrode) supports a prima facie obviousness determination. See MPEP § 2144.07.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US PG-Pub No.: 2019/0115407 A1, hereinafter, “Cho”) in view of Silvernail (US PG-Pub No.: 2003/0117066 A1, hereinafter, “Silvernail”), Gong et al. (US PG-Pub No.: 2018/0309088 A1, hereinafter, “Gong”), and further in view of Okabe et al. (US PG-Pub No.: 2020/0035768 A1, hereinafter, “Okabe”).
Regarding claim 19, Cho disclose an organic light-emitting diode (OLED) display panel (DP, FIG. 3B) comprising:
a composite substrate (BL+BRL, FIG. 3B) comprising a first substrate (BL, FIG. 3B), a barrier layer (BRL, FIG. 3B),
a buffer layer (BFL, FIG. 3B) disposed on the composite substrate (BL+BRL, FIG. 3B);
a thin film transistor layer (10-60 comprising T1, FIG. 3B) disposed on the buffer layer (BFL, FIG. 3B);

an encapsulation layer (TFE, FIG. 3B) disposed on the OLED device layer (OLED, FIG. 3B).
Cho is silent regarding the composite substrate comprising a plurality of inorganic layers each interlaced therein with an organic material structure, and a second substrate interlaced therein with an organic material structure, wherein the barrier layer has a thickness of 0.2-1 µm, and wherein the composite substrate comprises, from bottom to top, a first substrate, a barrier layer, a first inorganic layer interlaced therein with a first organic material structure, a second inorganic layer interlaced therein with a second organic material structure and a third organic material structure, and a second substrate interlaced therein with a third organic material structure, wherein an upper half and lower half of the third organic material structure each are interlaced in the second substrate and the second inorganic layer, respectively.
Silvernail, however, discloses an OLED display panel (see Silvernail, FIG. 1), comprising a multilayer barrier layer (121a-c +122a-c, FIG. 1) comprising a barrier layer (121a+122a, FIG. 1), a plurality of inorganic layers (122b-c, FIG. 1 and ¶¶ [0030] and [0034]), an organic material structure (121b-d, FIG. 1 and ¶¶ [0030] and [0033]; ¶ [0030] discloses max 10 organic layers), and a second substrate (122d, ¶ [0030] discloses max 10 inorganic layers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Cho’s barrier layer comprising a multilayer barrier layer comprising a barrier layer, a plurality of inorganic layers, an 
Cho in view of Silvernail is silent regarding that the plurality of inorganic layers each interlaced therein with an organic material structure, and a second substrate interlaced therein with an organic material structure, wherein the barrier layer has a thickness of 0.2-1 µm, and wherein the composite substrate comprises, from bottom to top, a first substrate, a barrier layer, a first inorganic layer interlaced therein with a first organic material structure, a second inorganic layer interlaced therein with a second organic material structure and a third organic material structure, and a second substrate interlaced therein with a third organic material structure, wherein an upper half and lower half of the third organic material structure each are interlaced in the second substrate and the second inorganic layer, respectively.
However, Gong discloses an OLED display panel (see Gong, FIGs. 2a and 2c, with FIG. 2c being a top view), comprising a multilayer barrier layer (300+301+400+401+500, FIG. 2a) comprising a plurality of inorganic layers (300+400, ¶¶ [0025] and [0042]) each interlaced therein with an organic material structure (301+401, FIG. 2a and ¶¶¶ [0025], [0042], and [0057]), and a second substrate (500) interlaced therein with an organic material structure (301+401).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the plurality of inorganic layers of Cho in view of Silvernail each interlaced therein with an organic material structure, and a second substrate interlaced therein with the organic material structure, as taught by see statement above for the combination of Cho, Silvernail, and Gong).
Cho in view of Silvernail and Gong is silent regarding that the barrier layer has a thickness of 0.2-1 µm.
Okabe, however, discloses an OLED display panel (see Okabe, FIG. 2), comprising a barrier layer (3, FIG. 2) with a thickness of 0.05-1.5 µm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Cho’s barrier layer with a thickness of 0.05-1.5 µm, as taught by Okabe, in order to provide a good protection against contamination and also not be too rigid. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the barrier layer of Cho in view of Silvernail, Gong, and Okabe with a thickness of 0.2-1 prima facie case of obviousness exists. See MPEP § 2144.05(I).
Note: for the purpose of examination, “an organic material structure” in line 4 is interpreted as the organic material structure; and “a third organic material structure” in line 15 is interpreted as the third organic material structure.

Regarding claim 20, Cho in view of Silvernail, Gong, and Okabe discloses the OLED panel according to claim 19, wherein the first organic material structure (Gong’s 301), the second organic material structure (Gong’s 401), and the third organic material structure (repeat of Gong’s 301+401, see statement above regarding claim 19) each have a grid-like structure (Gong, FIG. 2c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/XIA L CROSS/Examiner, Art Unit 2892